Exhibit 10.3

EXECUTION COPY

 

 

 

IKANOS COMMUNICATIONS, INC.

STOCKHOLDER AGREEMENT

Dated as of April 21, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS

Section 1.1.

  

Definitions

   1

Section 1.2.

  

General Interpretive Principles

   5 ARTICLE II GOVERNANCE

Section 2.1.

  

Board of Directors

   6

Section 2.2.

  

Voting

   6 ARTICLE III TRANSFER RESTRICTIONS

Section 3.1.

  

General Transfer Restrictions

   7

Section 3.2.

  

Specific Transfer Restrictions

   7

Section 3.3.

  

Permitted Transfers

   9 ARTICLE IV SHARE OWNERSHIP

Section 4.1.

  

Standstill

   9

Section 4.2.

  

Preemptive Rights

   11 ARTICLE V REGISTRATION RIGHTS

Section 5.1.

  

Certain Definitions

   13

Section 5.2.

  

Shelf Registration

   15

Section 5.3.

  

Piggyback Registration

   20

Section 5.4.

  

Expenses of Registration

   21

Section 5.5.

  

Obligations of the Company

   21

Section 5.6.

  

Indemnification

   23

Section 5.7.

  

Information by Holder

   26

Section 5.8.

  

Transfer of Registration Rights

   26

Section 5.9.

  

Delay of Registration

   26

Section 5.10.

  

Rule 144 Reporting

   26

Section 5.11.

  

Termination of Registration Rights

   26



--------------------------------------------------------------------------------

ARTICLE VI ADDITIONAL AGREEMENTS OF THE PARTIES

Section 6.1.

  

Further Assurances

   27 ARTICLE VII MISCELLANEOUS

Section 7.1.

  

Entire Agreement

   27

Section 7.2.

  

Specific Performance

   27

Section 7.3.

  

Governing Law

   27

Section 7.4.

  

Amendment and Waiver

   27

Section 7.5.

  

Binding Effect

   27

Section 7.6.

  

Termination

   27

Section 7.7.

  

Notices

   28

Section 7.8.

  

Severability

   28

Section 7.9.

  

Counterparts

   28

Section 7.10.

  

Venue, Waiver of Jury Trial

   28

 

ii



--------------------------------------------------------------------------------

STOCKHOLDER AGREEMENT

This STOCKHOLDER AGREEMENT is made as of April 21, 2009, by and between Ikanos
Communications, Inc., a Delaware corporation (“Ikanos” or the “Company”), and
Tallwood III, L.P., a Delaware limited partnership (“Tallwood III”), Tallwood
III Partners, L.P., a Delaware limited partnership (“Tallwood III Partners”),
Tallwood III Associates, L.P., a Delaware limited partnership (“Tallwood III
Associates”), and Tallwood III Annex, L.P., a Delaware limited partnership
(“Tallwood III Annex”) (Tallwood III, Tallwood III Partners, Tallwood III
Associates and Tallwood III Annex are together hereinafter referred to as the
“TWVC Funds” and each individually, a “TWVC Fund”).

WHEREAS, the TWVC Funds and Ikanos have entered into the Securities Purchase
Agreement, dated as of April 21, 2009 (as may be amended from time to time, the
“Securities Purchase Agreement”), pursuant to which, upon the terms and subject
to the conditions set forth therein, the TWVC Funds agreed to purchase
24,000,000 shares (the “Shares”) of the common stock, par value $0.001 per
share, of Ikanos (the “Common Stock”), warrants (the “Warrants”) to acquire up
to 7,800,000 shares of Common Stock (the “Warrant Shares”) and one (1) share of
Series A Preferred Stock, par value $0.001 per share, of Ikanos (the “Series A
Preferred”); and

WHEREAS, the TWVC Funds and the Company desire to set forth certain rights and
obligations of the TWVC Funds and the Company with respect to the TWVC Funds’
investment in the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties mutually agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Adverse Disclosure” means public disclosure of material non-public information
which, in the reasonable judgment of the Non-TWVC Directors: (i) would be
required to be made in any report or registration statement filed with the SEC
by the Company so that such report or registration statement would not be
materially misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such report or registration
statement; and (iii) the Company has a bona fide business purpose for not
disclosing publicly.

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control”, as used with respect to any Person, means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. “Controlled” and “controlling” have meanings correlative to the
foregoing.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Stockholder Agreement, as the same may be amended,
supplemented, restated or modified.

“Beneficial Ownership” and “Beneficially Own” and similar terms have the meaning
set forth in Rule 13d-3 under the Exchange Act. For the avoidance of doubt, and
except as otherwise provided herein, the TWVC Funds will be deemed to
Beneficially Own all of the Warrant Shares issuable upon exercise of the
Warrants held by the TWVC Funds or their respective Affiliates at the time of
determination.

“Board” means the Board of Directors of the Company.

“Business Day” means any day, other than a Saturday, Sunday or one on which
banks are authorized or required by law to be closed in San Francisco,
California.

“Certificate of Designation” means the Company’s Series A Preferred Stock
Certificate of Designation as filed with the Secretary of State of the State of
Delaware.

“Change of Control” means any of: (a) the purchase or other acquisition by any
Person or Group, directly or indirectly, in one transaction or a series of
related transactions, of Voting Securities that, immediately following
consummation of such transaction(s), when combined with any other Voting
Securities Beneficially Owned by such Person or Group, represent more than fifty
percent (50%) of the Voting Securities of the Company then outstanding
(excluding for such purposes the Warrant Shares to the extent the Warrants are
unexercised at the time of consummation); (b) the consummation of any tender
offer or exchange offer by any Person or Group that results in such Person or
Group Beneficially Owning, when combined with any other Voting Securities
Beneficially Owned by such Person or Group, more than fifty percent (50%) of the
Voting Securities of the Company outstanding immediately following the
consummation of such tender or exchange offer (excluding for such purposes the
Warrant Shares to the extent the Warrants are unexercised at the time of
consummation); or (c) the consummation of a merger, consolidation, amalgamation,
joint venture, business combination or other similar transaction involving the
Company pursuant to which the stockholders of the Company immediately preceding
such transaction hold less than fifty percent (50%) of the voting equity
interests in the surviving or resulting entity of such transaction.

“Closing” has the meaning set forth in the Securities Purchase Agreement.

“Company Nominees” means the means the individuals the Non-TWVC Directors
nominate for election to the Board for all available seats other than the seats
held by the TWVC Directors.

“Convertible Securities” means all outstanding securities exercisable or
exchangeable for, or convertible into, Voting Securities or non-voting equity
securities, including stock options, warrants and the Warrants.

“Election Notice” shall have the meaning assigned to in Section 4.2(b).

 

2



--------------------------------------------------------------------------------

“Eligible Voting Securities” means all outstanding Voting Securities that are
entitled to be voted on any matter under consideration at any stockholders
meeting or pursuant to any action by written consent of stockholders. For the
avoidance of doubt, Eligible Voting Securities shall not include Warrant Shares
to the extent the Warrants are unexercised as of the record date for determining
stockholders entitled to vote at a particular stockholders meeting or pursuant
to a particular action by written consent of stockholders.

“Excess Eligible Voting Securities” means, at the time of determination, the
number of Eligible Voting Securities held of record or Beneficially Owned by the
TWVC Funds that exceeds 35% of all outstanding Eligible Voting Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Fair Market Value” means (i) with respect to cash consideration, the total
amount of such cash consideration in United States dollars, (ii) with respect to
non-cash consideration consisting of publicly-traded securities, the average
daily closing sales price of such securities for the ten (10) consecutive
trading days ending on the trading day immediately preceding the date the Fair
Market Value of such securities is required to be determined hereunder on the
principal national securities exchange on which such securities are listed and
admitted to trading, or, if not listed and admitted to trading on any such
exchange, the average of the closing bid and asked prices in the
over-the-counter market and (iii) with respect to non-cash consideration not
consisting of publicly-traded securities, such amount as is determined to be the
fair market value of the non-cash consideration as of such date in the good
faith determination of the Board.

“Group“ shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.

“Independent Non-TWVC Directors” means the Non-TWVC Directors other than the
chief executive officer of Ikanos.

“Non-TWVC Directors” means the members of the Board other than the TWVC
Directors.

“Ownership Amount” means, as of the date of the relevant Election Notice, all
the Common Stock held by the TWVC Funds and their respective Affiliates and the
number of Warrant Shares then held by the TWVC Funds and their respective
Affiliates; provided that any Common Stock acquired in violation of the
provisions of this Agreement shall be excluded.

“Ownership Percentage” means, as of the date of the relevant Election Notice, a
fraction, the numerator of which is the Ownership Amount and the denominator of
which is the total number of outstanding Common Stock (including the Warrant
Shares) as of the date of the relevant Participation Notice.

“Participation Notice” shall have the meaning assigned to in Section 4.2(b).

“Participation Shares” means the number of Voting Securities, non-voting equity
securities or Convertible Securities proposed to be sold by the Company in a
Post-Closing Issuance.

 

3



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company or any other entity of whatever nature, and shall include any
successor (by merger or otherwise) of such entity.

“Post-Closing Issuance” shall have the meaning assigned to it in Section 4.2(a).

“Restricted Shares” means the Shares, the Warrants and the Warrant Shares.

“Rule 144” means Rule 144 under the Securities Act.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Share Equivalents” means all outstanding shares of the Common Stock, together
with all shares of Common Stock issuable upon exercise, conversion or exchange
of all outstanding Convertible Securities (whether or not then exercisable,
convertible or exchangeable), including the Warrant Shares.

“Shares” shall have the meaning assigned to it in the preamble.

“Significant Event” means any of: (a) the public announcement of the entry into
a definitive agreement or agreement in principle providing for the purchase or
other acquisition by any Person or Group, directly or indirectly, in one
transaction or a series of related transactions, of Voting Securities that,
immediately following consummation of the transaction(s), when combined with any
other Voting Securities Beneficially Owned by such Person or Group, would
represent more than fifty percent (50%) of the Voting Securities of the Company
then outstanding (excluding for such purposes the Warrant Shares to the extent
the Warrants are unexercised at the time of consummation); (b) the commencement
of any tender offer or exchange offer by any Person or Group that, if
consummated in accordance with its terms, would result in such Person or Group
Beneficially Owning, when combined with any other Voting Securities Beneficially
Owned by such Person or Group, more than fifty percent (50%) of the Voting
Securities of the Company outstanding immediately following the consummation of
such tender or exchange offer (excluding for such purposes the Warrant Shares to
the extent the Warrants are unexercised at the time of consummation); or (c) the
public announcement of the entry into by the Company of a definitive agreement
or agreement in principle providing for a merger, consolidation, amalgamation,
joint venture, business combination or other similar transaction involving the
Company pursuant to which the stockholders of the Company immediately preceding
such transaction hold less than fifty percent (50%) of the voting equity
interests in the surviving or resulting entity of such transaction.

“Subsidiary“ means, with respect to any party, any corporation, partnership,
trust, limited liability company or other non-corporate business enterprise in
which such party (or another Subsidiary of such party) holds stock or other
ownership interests representing (A) more that 50% of the voting power of all
outstanding stock or ownership interests of such entity, (B) the right to
receive more than 50% of the net assets of such entity available for
distribution to the holders of outstanding stock or ownership interests upon a
liquidation or dissolution of such entity or (C) a general or managing
partnership interest in such entity.

 

4



--------------------------------------------------------------------------------

“Transfer” means voluntarily, directly or indirectly, to sell, transfer, assign,
pledge, encumber, hypothecate or similarly dispose of (by merger, testamentary
disposition, operation of law or otherwise) or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
merger, testamentary disposition, operation of law or otherwise), any Voting
Securities, any Convertible Securities, or any interest in any Voting Securities
or Convertible Securities.

“TWVC Directors” means the directors the TWVC Funds have the right to elect to
the Board as a holder of a share of the Company’s Series A Preferred pursuant to
the Certificate of Designation.

“Voting Securities” means shares of Common Stock and any other securities of the
Company that are permitted by their terms to vote generally in the election of
directors. Except as otherwise provided herein, references to the number or
percentage of Voting Securities outstanding or Beneficially Owned will be deemed
to include the Warrant Shares issuable upon exercise of the Warrants held by the
TWVC Funds at the time of determination.

“Warrants” shall have the meaning assigned to it in the preamble.

“Warrant Shares” shall have the meaning assigned to it in the preamble.

Section 1.2. General Interpretive Principles.

(a) The name assigned to this Agreement and the section captions used herein are
for convenience of reference only and shall not be construed to affect the
meaning, construction or effect hereof.

(b) Unless otherwise specified, the terms “hereof,” “herein” and similar terms
refer to this Agreement as a whole, and references herein to Articles or
Sections refer to Articles or Sections of this Agreement.

(c) For purposes of this Agreement, the words, “include,” “includes” and
“including,” when used herein, shall be deemed in each case to be followed by
the words “without limitation.”

(d) Unless otherwise specified, any action that is required to be taken by the
Non-TWVC Directors or any consent that may be given by the Non-TWVC Directors
herein shall require the approval or consent of at least a majority of the
Independent Non-TWVC Directors.

(e) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
party because of the authorship of any provision of this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE II

GOVERNANCE

Section 2.1. Board of Directors. Immediately following the Closing, the initial
TWVC Directors shall be George Pavlov as a Class I director (serving until at
least the 2012 annual meeting) and Dado Banatao as a Class III director (serving
until at least the 2011 annual meeting) and a third person to be designated by
Tallwood III in its sole discretion as provided in the Certificate of
Designation as a Class II director (serving until at least the 2010 annual
meeting). The initial Non-TWVC Directors shall be Frederick Lax as a Class I
director, Michael Gulett as a Class II director, Danial Faizullabhoy as a Class
II director and Paul Hansen as a Class III director.

Section 2.2. Voting.

(a) So long as a TWVC Fund or any Affiliate of the TWVC Funds own a share of
Series A Preferred, the TWVC Funds shall, and shall cause their respective
Affiliates to, vote all of the Voting Securities held of record or Beneficially
Owned by the TWVC Funds or any of their respective Affiliates in the same
proportion (for, against, abstain or withheld, or as otherwise indicated) as the
votes cast by all other holders of Eligible Voting Securities other than the
TWVC Funds and their respective Affiliates for any proposal related to the
election or removal of the Company Nominees.

(b) Until the third anniversary of the Closing Date, the TWVC Funds shall take
such actions and shall cause their respective Affiliates to take such actions as
may be required so that all Excess Eligible Voting Securities that are held of
record or Beneficially Owned by the TWVC Funds or any of their respective
Affiliates from time to time are voted on all matters to be voted on by holders
of Eligible Voting Securities in the same proportion (for, against, abstain or
withheld, or as otherwise indicated) as the votes cast by all other holders of
Eligible Voting Securities other than the TWVC Funds and their respective
Affiliates.

(c) So long as a TWVC Fund or any Affiliate of the TWVC Funds own a share of
Series A Preferred, the TWVC Funds shall grant and shall cause their respective
Affiliates to grant an irrevocable proxy to the Independent Non-TWVC Directors
to vote on all matters requiring a separate class vote of the Series A Preferred
stockholders under applicable law, other than with respect to (i) the election,
removal or appointment of the Series A Directors (as defined in the Certificate
of Designation), (ii) the amendment, alteration or repeal of any of the
provisions of Ikanos’ Certificate of Incorporation or Bylaws or any document
amendatory or supplemental thereto (including the Certificate of Designation in
any respect whatsoever except as expressly provided below), whether by merger,
consolidation or otherwise, that would adversely affect or cause to be
terminated (whether by the exchange or conversion of the Series A Preferred for
either cash or a share or shares, or other securities or interests, in another
corporation, or other Person, having the

 

6



--------------------------------------------------------------------------------

same or different rights than the Series A Preferred) the powers, designations,
preferences or other rights of the Series A Preferred, other than a merger with
a Person that is not an Affiliate of Ikanos or the TWVC Funds that results in a
Change of Control, or (iii) any amendment to the Bylaws that would increase the
number of directors on the Board, which increase shall also require the approval
of the Non-Series A Directors.

ARTICLE III

TRANSFER RESTRICTIONS

Section 3.1. General Transfer Restrictions. The right of the TWVC Funds to
Transfer any Voting Securities or Convertible Securities Beneficially Owned by
them is subject to the restrictions set forth in this Article III, and no
Transfer by the TWVC Funds of Voting Securities or Convertible Securities
Beneficially Owned by the TWVC Funds may be effected except in compliance with
this Article III. Any attempted Transfer in violation of this Agreement shall be
of no effect and null and void, regardless of whether the purported transferee
has any actual or constructive knowledge of the Transfer restrictions set forth
in this Agreement, and shall not be recorded on the stock transfer books of the
Company.

Section 3.2. Specific Transfer Restrictions.

(a) Without the prior approval of the Non-TWVC Directors, the TWVC Funds shall
not, and shall not permit any of their respective Affiliates to, in a block
trade or similar arrangement:

(i) Transfer Voting Securities or Convertible Securities to any Person or Group
that, after consummation of such Transfer, would, to the TWVC Fund’s knowledge,
have Beneficial Ownership of Voting Securities representing in the aggregate
more than 15% of the outstanding Voting Securities of the Company;

(ii) Transfer Voting Securities or Convertible Securities representing in the
aggregate 15% or more of the outstanding Voting Securities of the Company to a
single purchaser or Group; or

(iii) Knowingly transfer Voting Securities or Convertible Securities to any
Person or Group that is a competitor of the Company or an Affiliate of such
competitor.

(b) Notwithstanding anything to the contrary in this Agreement, the TWVC Funds
shall not, and shall not permit any of their respective Affiliates to, Transfer
the Series A Preferred to any Person or Group other than one of the TWVC Funds
or their respective Affiliates who agree to be bound by all of the terms and
conditions of this Agreement applicable to the TWVC Funds.

(c) Without the prior approval of the Non-TWVC Directors, the TWVC Funds shall
not, and shall not permit any of their respective Affiliates to Transfer Voting
Securities or Convertible Securities representing in the aggregate 35% or more
of the outstanding Voting Securities of the Company to any Person or Group in
one transaction or

 

7



--------------------------------------------------------------------------------

series of related transactions other than pursuant to a Change of Control
transaction in which all holders of Voting Securities have the opportunity to
receive the same consideration per share of Common Stock as that received by the
TWVC Funds in such transaction(s).

(d) The TWVC Funds acknowledge that the Restricted Shares have not been
registered under the Securities Act and may not be Transferred except pursuant
to an effective registration statement under the Securities Act or pursuant to
an exemption from registration under the Securities Act. The TWVC Funds covenant
that the Restricted Shares will only be disposed of pursuant to an effective
registration statement under, and in compliance with the requirements of, the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act, and in compliance with any applicable state
and foreign securities laws. In connection with any Transfer of Restricted
Shares other than pursuant to an effective registration statement, to the
Company or pursuant to Rule 144 or 144A (or any similar provision then in
force), the Company may require the TWVC Funds to provide to the Company an
opinion of counsel selected by the TWVC Funds and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such Transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its transfer agent, without any legal opinion, except to the extent
that the transfer agent requests such legal opinion, any Transfer of Restricted
Shares by the TWVC Funds to an Affiliate of any TWVC Fund or to any general or
limited partner of any TWVC Fund, provided that the Transfer is effected in
accordance with Section 3.3.

(e) The TWVC Funds agree to the imprinting, so long as is required by this
Section 3.2, of the following legend on any certificate evidencing any of the
Restricted Shares:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE
RULES AND REGULATIONS THEREUNDER AND APPLICABLE STATE SECURITIES LAWS.

Certificates evidencing the Restricted Shares shall not be required to contain
such legend or any other legend (i) following any sale of such Restricted Shares
pursuant to an effective registration statement (including the Shelf
Registration Statement) covering the resale of the Restricted Shares,
(ii) following any sale of such Restricted Shares pursuant to Rule 144 or Rule
144A (or any similar provision then in force) or if the Restricted Shares are
transferable by a person who is not an Affiliate of the Company pursuant to Rule
144 or Rule 144A (or any similar provision then in force) without any volume or
manner of sale restrictions thereunder, or (iii) if the holder provides the
Company with a legal opinion reasonably acceptable to the Company to the effect
that the legend is not required under

 

8



--------------------------------------------------------------------------------

applicable requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the staff of the SEC). Whenever
such restrictions shall cease and terminate as to any Restricted Shares, the
holder of such securities shall be entitled to receive from the Company upon a
written request in writing, without expense, new securities of like tenor not
bearing the legend set forth herein.

Section 3.3. Permitted Transfers. Notwithstanding the other provisions of
Article 3, the TWVC Funds may Transfer any or all of the Share Equivalents held
by them to any of their respective Affiliates or their respective general or
limited partners, provided that (i) neither the transferee nor any Person known
to the TWVC Funds to be an Affiliate of such transferee is, to the knowledge of
the TWVC Funds, a competitor of the Company, (ii) the transferee certifies to
the Company that it is an “accredited investor” as defined in Rule 501(a) under
the Securities Act, (iii) the transferee does not request any removal of any
existing legend on any certificate evidencing the Share Equivalents unless the
removal of such legend is permitted under Section 3.2(d), and (iv) at or prior
to the Transfer such transferee shall have agreed with the Company in writing to
be bound by all of the terms and condition of this Agreement applicable to the
TWVC Funds.

ARTICLE IV

SHARE OWNERSHIP

Section 4.1. Standstill.

(a) Except as provided in Section 4.1(b) or (c) or as consented to in writing by
the Non-TWVC Directors, from the Closing until the two year anniversary thereof
(the “Standstill Period”), the TWVC Funds shall not, nor shall it permit any of
their respective Affiliates to, directly or indirectly:

(i) acquire or agree to acquire, whether by purchase, tender or exchange offer,
through the acquisition of control of another Person (including by way of merger
or consolidation), by joining a partnership, syndicate or other Group, through
the use of a derivative instrument or voting agreement, or otherwise, Beneficial
Ownership of additional Voting Securities or Convertible Securities except
pursuant to Section 4.2 of this Agreement or pursuant to the exercise of the
Warrants;

(ii) (a) make, or in any way participate, directly or indirectly, in, any
“solicitation” of “proxies” (as such terms are used in the rules of the SEC) to
vote Voting Securities under any circumstances for a change in the Board or in
connection with a Change of Control, or (b) deposit any Voting Securities in any
voting trust or subject any Voting Securities to any similar agreement with
respect to the voting of any Voting Securities;

(iii) make any public announcement of a proposal or offer (with or without
conditions) with respect to any tender offer, merger, consolidation or business
combination or similar transaction involving the TWVC Funds or their respective
Affiliates and the Company (provided that nothing herein shall be construed to
limit private communications among Board members at Board meetings related to
any such extraordinary transaction);

 

9



--------------------------------------------------------------------------------

(iv) form, join or in any way participate in any Group with respect to the
Voting Securities (other than a Group comprised solely of the TWVC Funds and
their respective Affiliates who have agreed in writing to be bound by the terms
of this Agreement) with respect to any plans or proposals which relates to or
could result in any of the matters set forth in clauses (a) through (i) of
Item 4 of Schedule 13D under the Exchange Act (or any successor or amendment
thereto);

(v) effect or seek any recapitalization, reclassification, liquidation or
dissolution or other extraordinary transaction that would have the effect of any
of the matters described in clauses (i), (ii) or (iii) above;

(vi) publicly disclose any intention, plan or arrangement by the TWVC Funds
inconsistent with the restrictions contained in clauses (i), (ii), (iii),
(iv) and (v) above; or

(vii) take any action with the intent of causing, or with the knowledge that it
would cause, the Company under applicable law or the rules of the principal
exchange on which the Common Stock of the Company is then listed or traded to
make a public announcement regarding any of (i), (ii), (iii), (iv) or (v) above.

(b) Notwithstanding the foregoing, the restrictions contained in Section 4.1(a)
shall not (1) apply with respect to the election of the TWVC Directors in
accordance with the Company’s Series A Preferred Stock Certificate of
Designation, (2) prevent a TWVC Director from taking any action in his or her
capacity as a director of the Company, if such TWVC Director reasonably
concludes that failure to take such action would be a breach of his or her
fiduciary duties as a director or (3) prohibit the TWVC Funds or their
respective Affiliates from voting its Voting Securities in their discretion,
subject to the restrictions contained in Section 2.2.

(c) If a Significant Event occurs during the Standstill Period, the TWVC Funds
and their respective Affiliates shall no longer be subject to the restrictions
set forth in Section 4.1(a); provided, however, that if such Significant Event
is a tender offer or exchange offer contemplated by clause (b) of the definition
of Significant Event and the Company files a Schedule 14D-9 recommending (and
does not thereafter change its recommendation) that its stockholders reject such
tender offer or exchange offer, then in the event such tender offer or exchange
offer does not result in a Change of Control, the TWVC Funds will again be
subject to the restrictions contained in Section 4.1(a) upon the occurrence, if
any, of the expiration or earlier termination thereof.

(d) Notwithstanding the foregoing, nothing in this Agreement shall prohibit the
following activities by the TWVC Funds: (i) in the event that the Board
determines to consider any proposal by a party other than the TWVC Funds (a
“Third Party Proposer”) for a transaction that would likely constitute a
Significant Event, the TWVC Funds, together with such persons with which the
TWVC Funds may associate, shall have

 

10



--------------------------------------------------------------------------------

the right to make any alternate proposal to the Company (subject to the
restrictions contained in subsections 4.1(a)(iii), 4.1(a)(vi) and 4.1(a)(vii)
above so long as, and only so long as, the proposal of the Third Party Proposer
has not been publicly disclosed by any person or is not otherwise publicly
known) and (ii) in the event that a party other than the TWVC Funds proposes any
transaction that would constitute a Significant Event following which the
Company would no longer be a public company, the TWVC Funds shall be entitled to
discuss or enter into an agreement with the party proposing such transaction for
a “rollover” of some or all of the TWVC Funds’ securities of the Company or
other arrangements with similar effect (subject to the restrictions set forth in
Section 2.2(b) and, so long as, and only so long as, the proposal for such
Significant Event has not been publicly disclosed by any person or is not
otherwise publicly known, subsections 4.1(a)(iii), 4.1(a)(vi) or 4.1(a)(vii)
above); provided, however, that consummation of such agreement shall be
conditioned on consummation of Significant Event.

Section 4.2. Preemptive Rights.

(a) Except to the extent expressly prohibited by law or the rules of the
principal securities exchange on which the Common Stock is then listed or
traded, other than as set forth in Section 4.2(b) and (d), if the Company at any
time shall propose to issue any Voting Securities, non-voting equity securities
or Convertible Securities following the Closing (a “Post-Closing Issuance”), the
TWVC Funds shall have the right to purchase for cash directly from the Company
up to their Ownership Percentage of such Participation Shares at the same
purchase price (including any assumed indebtedness and valuing any non-cash
consideration at its Fair Market Value) as the price for the Participation
Shares to be issued. The Company shall provide such information, to the extent
reasonably available, relating to any non-cash consideration as the TWVC Funds
may reasonably request in order to evaluate any such non-cash consideration.

(b) The Company shall provide the TWVC Funds ten (10) Business Days prior
written notice (or, if such notice period is not practicable under the
circumstances, such reasonable prior written notice as is practicable and in any
event five (5) Business Days prior written notice) of any Post-Closing Issuance
subject to this Section 4.2 (the “Participation Notice”). The TWVC Funds shall
be entitled to allocate, as among themselves and their respective Affiliates
(who agree or have agreed in writing to be bound by the terms of this
Agreement), the number of Participation Shares entitled to be purchased by the
TWVC Funds and their respective Affiliates (collectively) pursuant to this
Section 4.2. In the event that the TWVC Funds elect to exercise their purchase
rights pursuant to this Section 4.2, the TWVC Funds shall provide to the Company
written notice of such election (the “Election Notice”) to purchase up to their
Ownership Percentage of the Participation Shares hereunder within eight
(8) Business Days after receiving the Participation Notice, which notice shall
(i) certify the Ownership Amount as of the date of the Election Notice,
(ii) specify the number of Participation Shares to be purchased by the TWVC
Funds and their respective Affiliates (not to exceed their Ownership Percentage
of the Participation Shares), and (iii) the allocation of such Participation
Shares among the TWVC Funds and their respective Affiliates. The TWVC Funds and
their respective Affiliates shall purchase their Ownership Percentage of the
Participation Shares concurrently with the related Post-Closing Issuance by the
Company, and such Participation Shares shall be issued on the same terms and
subject to the same conditions as applicable to the other purchaser or
purchasers.

 

11



--------------------------------------------------------------------------------

(c) In the event that the Post-Closing Issuance by the Company which gave rise
to the exercise by the TWVC Funds of their purchase rights pursuant to this
Section 4.2 shall be terminated or abandoned by the Company without the issuance
of any securities, then the purchase rights of the TWVC Funds pursuant to this
Section 4.2 shall also terminate as to such proposed Post-Closing Issuance by
the Company (but not any subsequent or future issuance), and any funds in
respect thereof paid to the Company by the TWVC Funds shall be refunded in full.
Notwithstanding anything to the contrary contained herein, if (i) the price or
any other material terms upon which the Company proposes to issue such
Participation Shares are amended by the Company following the delivery to the
TWVC Funds of the Participation Notice or (ii) the offering of Participation
Shares to which a Participation Notice relates is not completed within ninety
(90) days from the delivery of such notice to the TWVC Funds, the TWVC Funds’
election with respect to the purchase of Participation Shares covered by such
Participation Notice shall be void and the Company shall be obligated to deliver
a new Participation Notice to the TWVC Funds, and the TWVC Funds shall be
entitled to make a new election with respect to the purchase by them or their
respective Affiliates of Participation Shares covered by such notice within the
eight (8)-Business Day period from the date of receipt of the new Participation
Notice and otherwise in accordance with the procedure specified in this
Section 4.2.

(d) The provisions of this Section 4.2 shall not apply to, and the TWVC Funds
shall not have any purchase rights with respect to, any of the following types
of Post-Closing Issuances by the Company or any of its Subsidiaries:

(i) any Post-Closing Issuance of Voting Securities, non-voting equity securities
or Convertible Securities solely to officers, employees, directors or
consultants of the Company who are not Affiliates of the TWVC Funds in
connection with such Person’s employment or consulting arrangements with the
Company or the service of such person as a director;

(ii) any Post-Closing Issuance of Voting Securities, non-voting equity
securities or Convertible Securities (i) in any business combination or
acquisition transaction involving the Company or any of its Subsidiaries,
(ii) in connection with any joint venture or strategic partnership or alliance
or (iii) in connection with the incurrence or guarantee of indebtedness by the
Company or any of its Subsidiaries;

(iii) any Post-Closing Issuance of Voting Securities, non-voting equity
securities or Convertible Securities in connection with any stock split, stock
dividend or recapitalization approved by the Board (so long as all holders of
the same class or series of Voting Securities is treated equally with all other
holders of such class or series of Voting Securities); or

 

12



--------------------------------------------------------------------------------

(iv) any Post-Closing Issuance of Voting Securities, non-voting equity
securities or Convertible Securities pursuant to an offering registered under
the Securities Act.

(e) The TWVC Funds’ rights under this Section 4.2 shall terminate upon a Change
of Control, other than a Change of Control in which the TWVC Funds or any of
their respective Affiliates is a party.

ARTICLE V

REGISTRATION RIGHTS

The Company hereby grants to each of the Holders (as defined below) the
registration rights set forth in this Article V, with respect to the Registrable
Securities (as defined below) owned by such Holders.

Section 5.1. Certain Definitions. As used in this Article V:

(a) “Additional Effective Date” means, with respect to each Additional
Registration Statement, the date the Additional Registration Statement is
declared effective by the SEC.

(b) “Additional Effectiveness Deadline” means, with respect to each Additional
Registration Statement, the date which is thirty (30) calendar days after the
earlier of the Additional Filing Date and the Additional Filing Deadline for
such Additional Registration Statement or in the event that the Additional
Registration Statement is subject to a review by the SEC, ninety (90) calendar
days after the earlier of the Additional Filing Date and the Additional Filing
Deadline for such Additional Registration Statement.

(c) “Additional Filing Date” means, with respect to each Additional Registration
Statement, the date on which the Additional Registration Statement is filed with
the SEC.

(d) “Additional Filing Deadline” means if Cutback Shares are required to be
included in any Additional Registration Statement, the later of (i) the date
sixty (60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold and
(ii) the date six (6) months from the Initial Effective Date or the most recent
Additional Effective Date, as applicable.

(e) “Additional Registrable Securities” means any Cutback Shares not previously
included on a Registration Statement and any other Share Equivalents held by
Holders.

(f) “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
any Additional Registrable Securities. References to Additional Registration
Statement shall include any Prospectus.

 

13



--------------------------------------------------------------------------------

(g) “Cutback Shares” means any of the Initial Required Registration Amount
(without regard to clause (II) in the definition thereof) or the Additional
Required Registration Amount of Registrable Securities not included in all
Registration Statements previously declared effective hereunder as a result of a
limitation on the maximum number of shares of Common Stock of the Company
permitted to be registered by the staff of the SEC pursuant to Rule 415.

(h) “Effective Date” means the Initial Effective Date and the Additional
Effective Date, as applicable.

(i) “Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

(j) “Filing Deadline” means the Initial Filing Deadline and the Additional
Filing Deadline, as applicable.

(k) “Holder” (collectively, “Holders”) means (i) the TWVC Funds, (ii) any
Affiliate of each of the TWVC Funds or the limited or general partners of each
of the TWVC Funds that the TWVC Funds designate in writing as a Holder, and
(iii) any transferee of at least 500,000 shares of Registrable Securities that
the TWVC Funds designate in writing as a Holder if the transfer was permitted
under Section 3.1 and Section 3.2, in each case to the extent holding
Registrable Securities, securities exercisable or convertible into Registrable
Securities or securities exercisable for securities convertible into Registrable
Securities.

(l) “Initial Effective Date” means the date that the Initial Registration
Statement has been declared effective by the SEC.

(m) “Initial Effectiveness Deadline” means the date no later than 225 days after
the Closing.

(n) “Initial Filing Deadline” means the date no later than 180 days after the
Closing.

(o) “Initial Registrable Securities” for the Initial Registration Statement
means (i) the Warrants, the Shares, the Warrant Shares and any other Share
Equivalents held by, and in the case of Warrant Shares, issuable to, Holders and
(ii) any Share Equivalents issued as (or issuable upon) a stock split, stock
dividend or other distribution with respect to, or in exchange or in replacement
of, such Registrable Securities.

(p) “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Initial Registrable Securities. References to the Initial Registration Statement
shall include any Prospectus.

 

14



--------------------------------------------------------------------------------

(q) “Initial Required Registration Amount” means the lesser of (I) 100% of the
sum of the maximum number of Shares issued and Warrant Shares issued and
issuable pursuant to the Warrants as of the Trading Day immediately preceding
the applicable date of determination or (II) such other amount as may be
required by the staff of the SEC pursuant to Rule 415 with any cutback applied
pro rata to all Holders (which number shall be no less than one-third of the
number of issued and outstanding shares of Common Stock that are held by
non-affiliates of the Company on the Trading Day immediately preceding the
applicable date of determination, unless the staff of the SEC expressly requires
otherwise).

(r) “Prospectus” means the prospectus included in any Shelf Registration
Statement, all amendments and supplements to such prospectus, including
post-effective amendments, and all other material incorporated by reference in
such prospectus.

(s) “register”, “registered” and “registration” refer to a registration effected
by filing with the SEC a Registration Statement in compliance with the
Securities Act, and the declaration or ordering by the SEC of the effectiveness
of such Registration Statement.

(t) “Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities until the earliest to occur of (a) the date on
which both a Registration Statement covering such securities has been declared
effective by the SEC and such security has been disposed of pursuant to such
effective Registration Statement, (b) the date on which such security is sold
pursuant to Rule 144, (c) the date on which such security ceases to be
outstanding or (d) the date on which the Holder thereof, together with its
Affiliates, is able to dispose of all of its Registrable Securities in any 90
day period pursuant to Rule 144 (or any similar or analogous rule promulgated
under the Securities Act).

(u) “Required Registration Amount” means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.

(v) “Shelf Registration Statement” means the Initial Registration Statement and
the Additional Registration Statement, as applicable. References to Shelf
Registration Statement shall include any Prospectus.

Section 5.2. Shelf Registration

(a) (i) Initial Mandatory Registration. The Company shall prepare, and, as soon
as practicable, but in no event later than the Initial Filing Deadline, file
with the SEC the Initial Registration Statement on Form S-3 covering the resale
of all of the Initial Registrable Securities. The Initial Registration Statement
prepared pursuant hereto shall register for resale at least the number of shares
of Common Stock equal to the Initial Required Registration Amount determined as
of the date the Initial Registration Statement is initially filed with the SEC.
The Company shall use its reasonable best efforts to have the Initial
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the Initial Effectiveness Deadline. The Company shall use
its reasonable efforts to file with the SEC in accordance with Rule 424 under
the 1933 Act the final prospectus to be used in connection with sales pursuant
to such Initial Registration Statement by 9:30 am on the Business Day following
the Effective Date, but in any case no later than the deadline required by Rule
424.

 

15



--------------------------------------------------------------------------------

(ii) Additional Mandatory Registrations. The Company shall prepare, and, as soon
as practicable but in no event later than the Additional Filing Deadline, file
with the SEC an Additional Registration Statement on Form S-3 covering the
resale of all of the Additional Registrable Securities not previously registered
on an Additional Registration Statement hereunder. To the extent the staff of
the SEC does not permit all of the Additional Registrable Securities to be
registered on an Additional Registration Statement, the Company shall file
Additional Registration Statements successively trying to register on each such
Additional Registration Statement the maximum number of remaining Additional
Registrable Securities until all of the Additional Registrable Securities have
been registered for resale. Each Additional Registration Statement prepared
pursuant hereto shall register for resale at least that number of shares of
Common Stock equal to the Additional Registrable Securities determined as of the
date such Additional Registration Statement is initially filed with the SEC. The
Company shall use its reasonable efforts to have each Additional Registration
Statement declared effective by the SEC as soon as practicable, but in no event
later than the Additional Effectiveness Deadline. The Company shall file with
the SEC in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Additional
Registration Statement by 9:30 am on the Business Day following the Effective
Date, but in any case no later than the deadline required by Rule 424.

(iii) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Holders based on the number of Registrable Securities held by
each Holder at the time the Registration Statement covering such initial number
of Registrable Securities or increase or decrease thereof is declared effective
by the SEC. In the event that a Holder sells or otherwise transfers any of such
Holder’s Registrable Securities, each transferee that becomes a Holder shall be
allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Holders, pro
rata based on the number of Registrable Securities then held by such Holders
which are covered by such Registration Statement.

(b) Suspension of Filing or Registration. If the Company shall furnish to the
Holders a certificate signed by the Chief Executive Officer or Chief Financial
Officer of the Company, stating that the filing, effectiveness or continued use
of a Shelf Registration Statement would require the Company to make an Adverse
Disclosure, then the Company shall have a period of not more than 45 days (or
such longer period as the TWVC Funds shall consent to in writing) within which
to delay the filing or effectiveness of such Shelf Registration Statement or, in
the case of a Shelf Registration Statement that

 

16



--------------------------------------------------------------------------------

has been declared effective, to suspend the use by Holders of such Shelf
Registration Statement (in each case, a “Shelf Suspension”); provided, however,
that, unless consented to in writing by the TWVC Funds, the Company shall not be
permitted to exercise a Shelf Suspension more than twice during any 12-month
period for each Shelf Registration Statement. In the case of a Shelf Suspension
that occurs after the effectiveness of a Shelf Registration Statement, the
Holders agree to suspend use of the applicable Prospectus in connection with any
sale or purchase of, or offer to sell or purchase, Registrable Securities, upon
receipt of the notice referred to above. The Company shall immediately notify
the Holders upon the termination of any Shelf Suspension, and (i) in the case of
a Shelf Registration Statement that has not been declared effective, shall
promptly thereafter file a Shelf Registration Statement and use its reasonable
best efforts to have such Shelf Registration Statement declared effective under
the Securities Act and (ii) in the case of an effective Shelf Registration
Statement, shall amend or supplement the Prospectus, if necessary, so it does
not contain any untrue statement or omission and furnish to the Holders such
numbers of copies of the Prospectus as so amended or supplemented as the Holders
may reasonably request. The Company agrees, if necessary, to supplement or make
amendments to the applicable Shelf Registration Statement, if required by the
registration form used by the Company for the shelf registration or by the
instructions applicable to such registration form or by the Securities Act or
the rules or regulations promulgated thereunder.

(c) The Company shall use its commercially reasonable efforts to take all
actions reasonably necessary to ensure that the transactions contemplated herein
are effected as so contemplated in Section 5.2(a) hereof, and to submit to the
SEC, within two (2) Business Days after the Company learns that no review of a
Shelf Registration Statement will be made by the staff of the SEC or that the
staff has no further comments on a Shelf Registration Statement, as the case may
be, a request for acceleration of effectiveness (or post effective amendment, if
applicable) of such Shelf Registration Statement to a time and date not later
than 48 hours after the submission of such request.

(d) Any reference herein to a registration statement or prospectus as of any
time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time and any reference herein to
any post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time. Any reference to a prospectus as of any
time shall include any supplement thereto, preliminary prospectus, or any free
writing prospectus in respect thereof.

(e) In connection with the filing of the Shelf Registration Statement, the
Company shall:

(i) prepare and file with the SEC within the time periods specified in
Section 5.2(a), a Shelf Registration Statement on any form which may be utilized
by the Company and which shall register all of the Registrable Securities for
resale by the holders thereof in accordance with such method or methods of
disposition as may be specified by the TWVC Funds and use reasonable best
efforts to cause such Shelf Registration Statement to become effective as soon
as reasonably practicable but in any case within the time periods specified in
Section 5.2(a);

 

17



--------------------------------------------------------------------------------

(ii) as soon as reasonably practicable prepare and file with the SEC such
amendments and supplements to such Shelf Registration Statement (including
without limitation, any required post effective amendments) and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Shelf Registration Statement and as may be required by the applicable rules
and regulations of the SEC and the instructions applicable to the form of such
Shelf Registration Statement;

(iii) comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the TWVC Funds provided for in such Shelf Registration Statement;

(iv) provide the TWVC Funds and their legal counsel (“Legal Counsel”) a
reasonable opportunity to participate in the preparation of such Shelf
Registration Statement, each prospectus included therein or filed with the SEC
and each amendment or supplement thereto (but not including any documents
incorporated by reference), in each case subject to customary confidentiality
restrictions, and give reasonable consideration to any comments Legal Counsel
provides with respect to any Shelf Registration Statement or amendment or
supplement thereto. The Company shall furnish to Legal Counsel copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Shelf Registration Statement;

(v) keep the Shelf Registration Statements current and continuously effective
pursuant to Rule 415 at all times until such date the Registrable Securities
registered pursuant to each such applicable Shelf Registration Statement are no
longer Registrable Securities. The Shelf Registration Statements shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading;

(vi) promptly notify the TWVC Funds (A) when such Shelf Registration Statement
or the Prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Shelf
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the SEC with respect thereto or any request by
the SEC for amendments or supplements to such Shelf Registration Statement or
prospectus or for additional information (the Company shall respond to such
comments and requests from the SEC as promptly as reasonably possible), (C) of
the issuance by the SEC of any stop order suspending the effectiveness of such
Shelf Registration Statement or the initiation or threatening of any proceedings
for that purpose, (D) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose (in the cases of (C) and (D), the Company shall obtain the
withdrawal of such stop order or suspension at the earliest practicable time) or
(E) if at any time when a prospectus is required to be delivered under the
Securities Act, that such

 

18



--------------------------------------------------------------------------------

Shelf Registration Statement, prospectus, prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the rules and regulations of
the SEC thereunder or contains an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing (the Company shall use its commercially reasonable efforts to promptly
prepare a supplement or amendment to the Shelf Registration Statement to conform
to such requirements or to correct such untrue statement or omission, and
deliver such number of copies of such supplement or amendment to the selling
Holders as the selling Holders may reasonably request); and

(vii) in the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the TWVC Funds and (ii) undertake to register the Registrable
Securities on Form S-3 as soon as such form is available, provided that the
Company shall maintain the effectiveness of the Shelf Registration Statement
then in effect until such time as a Shelf Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the SEC.

(f) In connection with a shelf registration, the Company may require each Holder
whose Registrable Securities are covered by the shelf registration, to furnish
to the Company such information regarding the Holder, including, without
limitation, its intended method of distribution of Registrable Securities as may
be required in order to comply with the Securities Act. The Holder agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by the Holder to the Company or of the
occurrence of any event in either case that could cause the prospectus to
contain an untrue statement of a material fact regarding the Holder or its
intended method of disposition of such Registrable Securities or omits to state
any material fact regarding the Holder or its intended method of disposition of
such Registrable Securities required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing, and promptly to furnish to the Company any additional information
required to correct and update any previously furnished information or required
so that such prospectus shall not contain, with respect to the Holder or the
disposition of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing. If the Holder fails to provide to the Company any information required
to be provided pursuant to this Section 5.2 after the Holder became aware of the
inaccuracy, omission or required change, the Company may suspend the use of the
Shelf Registration Statement and the prospectus contained therein until such
time as the Holder provides the required information to the Company.

 

19



--------------------------------------------------------------------------------

Section 5.3. Piggyback Registration.

(a) Company Registration. If at any time or from time to time the Company shall
determine to register any of its equity securities, either for its own account
or for the account of security holders (other than (1) in a registration
relating solely to employee benefit plans, (2) a registration on Form S-4 or S-8
(or such other similar successor forms then in effect under the Securities Act),
(3) a registration pursuant to which the Company is offering to exchange its own
securities, (4) a registration statement relating solely to dividend
reinvestment or similar plans, (5) a resale shelf registration statement
relating solely to debt securities of the Company that are convertible into
Common Stock and the underlying shares of Common Stock or (6) a registration
pursuant to Section 5.2), the Company will:

(i) promptly (but in no event less than 10 days before the effective date of the
relevant Registration Statement) give to each Holder written notice thereof; and

(ii) include in such registration (and any related qualification under state
securities laws or other compliance), and in any underwriting involved therein,
all the Registrable Securities specified in a written request or requests, made
within 5 days after receipt of such written notice from the Company, by any
Holder or Holders, except as set forth in Section 5.3(b) below.

(b) Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
Section 5.3(a)(i). In such event the right of any Holder to registration
pursuant to this Section 5.3 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein in
subject to the limitations expressed in Section 5.2. All Holders proposing to
distribute their Registrable Securities through such underwriting shall,
together with the Company and the other parties distributing their securities
through such underwriting, enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company. Notwithstanding any other provision of this Section 5.3, if the
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the underwriter may limit the number of
Registrable Securities to be included in the registration and underwriting,
subject to the terms of this Section 5.3. The Company shall so advise all
holders of the Company’s securities that would otherwise be registered and
underwritten pursuant hereto, and the number of shares of such securities,
including Registrable Securities, that may be included in the registration and
underwriting shall be allocated first to the Company and second to the Holders
and any other holders with registration rights on a pro rata basis based on the
total number of Registrable Securities held by the Holders and such other
holders. No such reduction shall (i) reduce the securities being offered by the
Company for its own account to be included in the registration and underwriting,
or (ii) subject to the limitations expressed in Section 5.2, reduce the amount
of securities of the selling Holders included in the registration below thirty
percent (30%) of the total amount of securities included in such registration by
all selling stockholders. No securities excluded from the underwriting by reason
of the underwriter’s marketing limitation shall be included in such
registration. For the avoidance of doubt, nothing in this Section 5.3(b) is
intended to diminish the number of securities to be included by the Company in
the underwriting.

 

20



--------------------------------------------------------------------------------

(c) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 5.3
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

Section 5.4. Expenses of Registration. All expenses incurred in connection with
all registrations effected pursuant to Sections 5.2 and 5.3, including all
registration, SEC, stock exchange, filing and qualification fees (including
state securities law fees and expenses), printing expenses, messenger and
delivery expenses, escrow fees, accounting fees, fees and disbursements of
counsel for and independent public accountants of the Company, and fees and
expenses of all Persons retained by the Company; provided, however, that the
Company shall not be required to pay stock transfer taxes or underwriters’
discounts or selling commissions relating to Registrable Securities.

Section 5.5. Obligations of the Company. Whenever required under this Article V
to effect the registration of any Registrable Securities, the Company shall (in
addition to the requirements set forth in Section 5.2(e) with respect to a Shelf
Registration Statement), as expeditiously as reasonably possible:

(a) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such registration statement in
accordance with the intended methods of disposition by sellers thereof set forth
in such registration statement;

(b) permit any Holder which Holder, in the reasonable judgment of the Company,
if deemed to be a controlling person of the Company, to participate in good
faith in the preparation of such Registration Statement and to cooperate in good
faith to include therein material, furnished to the Company in writing, that in
the reasonable judgment of the Company should be included;

(c) furnish to the Holders such numbers of copies of a prospectus, including all
exhibits thereto and documents incorporated by reference therein and a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;

(d) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement;

(e) notify each Holder of Registrable Securities covered by such Registration
Statement as soon as reasonably practicable after notice thereof is received by
the Company of any written comments by the SEC or any request by the SEC or any
other federal or state governmental authority for amendments or supplements to
such Registration Statement or such prospectus or for additional information;

 

21



--------------------------------------------------------------------------------

(f) notify each Holder of Registrable Securities covered by such Registration
Statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;

(g) notify each Holder of Registrable Securities covered by such Registration
Statement as soon as reasonably practicable after notice thereof is received by
the Company of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order by the SEC or any
other regulatory authority preventing or suspending the use of any preliminary
or final prospectus or the initiation or threatening of any proceedings for such
purposes, or any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(h) use its reasonable efforts to prevent the issuance of any stop order
suspending the effectiveness of any Registration Statement or of any order
preventing or suspending the use of any preliminary or final prospectus and, if
any such order is issued, to obtain the withdrawal of any such order as soon as
practicable;

(i) in the case of an underwritten offering, make available for inspection, at
the Company’s headquarters during normal business hours, by each Holder
including Registrable Securities in such registration, any underwriter
participating in any distribution pursuant to such registration, and any
attorney, accountant or other agent retained by such Holder or underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, as such parties may reasonably request, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Holder, underwriter, attorney, accountant or agent in connection
with such Registration Statement;

(j) use its reasonable efforts to register or qualify, and cooperate with the
Holders of Registrable Securities covered by such Registration Statement, the
underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of each state and other jurisdiction of
the United States as any such Holder or underwriters, if any, or their
respective counsel reasonably request in writing, and do any and all other
things reasonably necessary or advisable to keep such registration or
qualification in effect for such period as required by Section 5.2(a), as
applicable; provided that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;

 

22



--------------------------------------------------------------------------------

(k) notify the Holders and underwriters, if any, of any pending proceeding
against the Company under Section 8A of the Securities Act in connection with
the offering of the Registrable Securities.

(l) in the case of an underwritten offering, obtain for delivery to the
underwriters, if any, an opinion or opinions from counsel for the Company, dated
the effective date of the Registration Statement or, in the event of an
underwritten offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such underwriters and their respective counsel;

(m) in the case of an underwritten offering, obtain for delivery to the Company
and the underwriters, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

(n) comply with all requirements of NASDAQ with regard to the issuance of the
Shares and the Warrant Shares and use its reasonable efforts to list the
Registrable Securities covered by such Registration Statement with NASDAQ or any
securities exchange on which the Common Stock is then listed;

(o) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(p) cooperate with Holders including Registrable Securities in such registration
and the underwriters, if any, to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold, such
certificates to be in such denominations and registered in such names as such
Holders or the managing underwriters may request at least two Business Days
prior to any sale of Registrable Securities;

(q) use its reasonable efforts to comply with all applicable securities laws and
make available to its Holders, as soon as reasonably practicable, an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
the rules and regulations promulgated thereunder; and

(r) enter into and perform customary agreements and take such other commercially
reasonable actions as are prudent and reasonably required in order to expedite
or facilitate the disposition of the Registrable Securities.

Section 5.6. Indemnification.

(a) The Company will, and does hereby undertake to, indemnify and hold harmless
each Holder of Registrable Securities, each of such Holder’s officers,
directors, employees, partners and agents, each Person controlling such Holder,
and each underwriter, if any, of the Registrable Securities held by or issuable
to such Holder, and

 

23



--------------------------------------------------------------------------------

each Person who controls any such underwriter, and the officers, directors,
employees, partners and agents (i) of each Person controlling such Holder,
(ii) of each underwriter and (iii) of each Person who controls any underwriter,
against all claims, losses, damages and liabilities (or actions in respect
thereto) to which they may become subject under the Securities Act, the Exchange
Act, or other federal or state law arising out of or based on (A) any untrue
statement (or alleged untrue statement) of a material fact contained in any
prospectus, offering circular or other similar document (including any related
Registration Statement, notification, or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances in which they were made, (B) any violation or alleged violation by
the Company of any federal, state or common law rule or regulation applicable to
the Company in connection with any such registration, qualification or
compliance, or (C) any failure to register or qualify Registrable Securities in
any state where the Company or its agents have affirmatively undertaken or
agreed that the Company (the undertaking of any underwriter chosen by the
Company being attributed to the Company) will undertake such registration or
qualification on behalf of the Holders of such Registrable Securities including
pursuant to Section 5.5(j) (provided that in such instance the Company shall not
be so liable if it has undertaken its reasonable efforts to so register or
qualify such Registrable Securities) and will reimburse, as incurred, each such
Holder, each such underwriter and each such director, officer, partner, agent
and controlling person, for any legal and any other expenses reasonably incurred
in connection with investigating or defending any such claim, loss, damage,
liability or action; provided that the Company will not be liable in any such
case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission made in reliance
and in conformity with written information furnished to the Company by such
Holder or underwriter expressly for use therein.

(b) Each Holder will, and if Registrable Securities held by or issuable to such
Holder are included in such registration, qualification or compliance pursuant
to this Article V, does hereby undertake to indemnify and hold harmless the
Company, each of its directors, employees, agents and officers, and each Person
controlling the Company and its directors, employees, agents and officers,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any such Registration Statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances in which they were made, and will reimburse, as incurred, the
Company, each such underwriter, each such other Holder, and each such director,
officer, employee, agent, partner and controlling Person of the foregoing, for
any legal or any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) was made in such
Registration Statement, prospectus, offering circular or other document, in
reliance upon and in conformity with written information furnished to the
Company by such Holder expressly for use therein; provided, however, that the
liability of each Holder hereunder shall be limited to the net proceeds

 

24



--------------------------------------------------------------------------------

received by such Holder from the sale of securities under such Registration
Statement. It is understood and agreed that the indemnification obligations of
each Holder pursuant to any underwriting agreement entered into in connection
with any Registration Statement shall be limited to the obligations contained in
this subsection 5.6(b).

(c) Each party entitled to indemnification under this Section 5.6 (the
“Indemnified Party”) shall give notice to the party required to provide such
indemnification (the “Indemnifying Party”) of any claim as to which
indemnification may be sought promptly after such Indemnified Party has actual
knowledge thereof, and shall permit the Indemnifying Party to assume the defense
of any such claim or any litigation resulting therefrom; provided that counsel
for the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be subject to approval by the Indemnified Party (whose
approval shall not be unreasonably withheld) and the Indemnified Party may
participate in such defense at the Indemnifying Party’s expense if
(i) representation of such Indemnified Party would be inappropriate due to
actual or potential differing interests between such indemnified party and any
other party represented by such counsel in such proceeding or (ii) the
Indemnifying Party shall have failed to promptly assume the defense of such
proceeding; and provided further that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Article V, except to the extent that such failure to give
notice shall materially adversely affect the Indemnifying Party in the defense
of any such claim or any such litigation. No Indemnifying Party, in the defense
of any such claim or litigation, may, without the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement unless such
settlement includes an unconditional release of such Indemnified Party from all
liabilities on claims that are the subject matter of such claim or litigation.

(d) In order to provide for just and equitable contribution in case
indemnification is unavailable to an Indemnified Party (by reason of legal
prohibition or otherwise), the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and such party’s relative intent, knowledge, access to
information and opportunity to correct or prevent such actions; provided,
however, that, in any case, (i) no Holder will be required to contribute any
amount in excess of the public offering price of all securities offered by it
pursuant to such Registration Statement (less all underwriting fees and
discounts), and (ii) no Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

25



--------------------------------------------------------------------------------

(e) The indemnity and contribution agreements contained herein are in addition
to any liability that the Indemnifying Party may have to the Indemnified Parties
and shall remain in full force and effect regardless of any investigation made
by or on behalf of the Indemnified Party or any officer, director or controlling
Person of such Indemnified Party and shall survive the transfer of the
Registrable Securities.

Section 5.7. Information by Holder. The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders and the distribution proposed by
such Holder or Holders as the Company may reasonably request in writing and as
shall be required in connection with any registration, qualification or
compliance referred to in this Article V.

Section 5.8. Transfer of Registration Rights. The rights contained in Sections
5.2 and 5.3 hereof to cause the Company to register the Registrable Securities,
and the other rights set forth in this Article V, may be assigned or otherwise
conveyed by the TWVC Funds to any transferee of the Registrable Securities if
the transfer was permitted under Article 3.

Section 5.9. Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Article V.

Section 5.10. Rule 144 Reporting. With a view to making available to the Holders
the benefits of certain rules and regulations of the SEC that may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use its commercially reasonable efforts to:

(a) make and keep current public information available, within the meaning of
Rule 144 or any similar or analogous rule promulgated under the Securities Act;
and

(b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Securities Act and Exchange Act;

(c) as long as any Holder owns any Registrable Securities, furnish in writing
upon such Holder’s written request a written statement by the Company that it
has complied with the reporting requirements of Rule 144 and of the Securities
Act and Exchange Act; and

(d) undertake any additional actions reasonably necessary to maintain the
availability of the use of Rule 144.

Section 5.11. Termination of Registration Rights. The rights of the Holders to
cause the Company to register securities under Article V hereof shall terminate
on the date when there no longer remaining any Registrable Securities.

 

26



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL AGREEMENTS OF THE PARTIES

Section 6.1. Further Assurances. From time to time, at the reasonable request of
any other party hereto and without further consideration, each party hereto
shall execute and deliver such additional documents and take all such further
action as may be necessary or appropriate to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.1. Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties as to the matters covered herein
and supersedes and replaces any prior understanding, agreement or statement of
intent, in each case, written or oral, of any and every nature with respect
thereto.

Section 7.2. Specific Performance. The parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that, in the event of breach or threatened breach by any party,
damages would not be an adequate remedy and each of the other parties shall be
entitled to specific performance and injunctive and other equitable relief in
addition to any other remedy to which it may be entitled, at law or in equity;
and the parties hereto further agree to waive any requirement for the securing
or posting of any bond in connection with the obtaining of any such injunctive
or other equitable relief.

Section 7.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts
entered into and performed entirely within such State.

Section 7.4. Amendment and Waiver.

(a) This Agreement may be amended or modified, and any provision hereof may be
waived, in whole or in part, at any time pursuant to an agreement in writing
executed by the Company (after approval by the Non-TWVC Directors) and the TWVC
Funds.

(b) Any failure by any party at any time to enforce any of the provisions of
this Agreement shall not be construed a waiver of such provision or any other
provisions hereof.

Section 7.5. Binding Effect. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties’ successors and permitted assigns.

Section 7.6. Termination. This Agreement shall terminate only by written consent
of each of the parties hereto or upon the dissolution of liquidation of the
Company.

 

27



--------------------------------------------------------------------------------

Section 7.7. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section prior to 6:30 p.m.
(Pacific Time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Business Day or later than 6:30 p.m. (Pacific Time) on any
Business Day, (c) the Business Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.

Section 7.8. Severability. If any portion of this Agreement shall be declared
void or unenforceable by any court or administrative body of competent
jurisdiction, such portion shall be deemed severable from the remainder of this
Agreement, which shall continue in all respects valid and enforceable.

Section 7.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

Section 7.10. Venue, Waiver of Jury Trial. THE COMPANY AND THE TWVC FUNDS HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN SANTA CLARA COUNTY, CALIFORNIA FOR THE ADJUDICATION OF ANY
DISPUTE BROUGHT BY THE COMPANY OR THE TWVC FUNDS HEREUNDER, IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND
HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY THE COMPANY OR THE TWVC FUNDS, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER. EACH PARTY, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND SUCH PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

[The remainder of this page intentionally left blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

IKANOS COMMUNICATIONS, INC. By:   /s/ Michael Gulett   Name: Michael Gulett  
Title: President & Chief Executive Officer Address for Notice: Ikanos
Communications, Inc. 47669 Fremont Blvd. Fremont, CA 94538 Facsimile No.:
(408) 317-0454 Telephone No.: (510) 438-6202 Attn: Michael Gulett with a copy
(which shall not constitute notice) to: Wilson Sonsini Goodrich & Rosati
Professional Corporation

One Market, Spear Tower, Suite 3300

San Francisco, CA 94105

Attention: Robert Ishii

Facsimile No.: (415) 947-2099 Telephone No.: (415) 947-2000

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

Tallwood III, L.P.

Tallwood III Partners, L.P.

Tallwood III Associates, L.P.

By: Tallwood III Management, LLC Its General Partner By:   /s/ George Pavlov  
George Pavlov, Managing Member Tallwood III Annex, L.P. By: Tallwood III Annex
Management, LLC Its General Partner By:   /s/ George Pavlov   George Pavlov,
Managing Member

Address for Notice:

Tallwood Venture Capital

400 Hamilton Avenue, Suite 230

Palo Alto, CA 94301

Facsimile No.: (650) 473-6755

Telephone No.: (650) 473-6750

Email Address: finance@tallwoodvc.com

 

with a copy to (which shall not constitute notice) to:

 

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Attention:  

Christopher L. Kaufman

Michelle L. Bushore

Facsimile No.: (650) 463-2600

Telephone No.: (650) 328-4600

SIGNATURE PAGE TO STOCKHOLDER AGREEMENT

 

30